Citation Nr: 1814080	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-40 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1988 to February 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.    

In September 2016, the Board remanded the case for additional development, which has been completed.  The matter has since been returned to the Board for further appellate review.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2017.  A transcript of that hearing has been associated with the claims file. 


FINDING OF FACT

The Veteran has a current left ankle disability, diagnosed as left ankle degenerative changes, that is presumed to be etiologically related to his active service. 


CONCLUSION OF LAW

The Veteran's left ankle disability was incurred in active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a left ankle disability that is etiologically related to his active service.  Specifically, the Veteran has reported that he first injured his ankle in August 1994 when he twisted it while playing basketball.  

Service treatment records (STRs) show that the Veteran did in fact injure his ankle while playing basketball in August 1994. A t that time, he was seen for complaints of deformity and swelling.  X-rays taken at that time revealed a small fracture and the examiner also diagnosed a secondary sprain.  A review of the STRs shows that the Veteran continued to report left ankle pain for the remainder of his time during active service.  

The Veteran has reported that he continued to experience left ankle pain since his active service.  A review of the post-service medical records shows that he has been receiving treatment for such only since approximately 2011.  However, the Board notes that the Veteran is competent to report that he first experienced left ankle pain during active service and that the symptoms have continued since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that respect. 

In September 2014, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he first injured his left ankle while in active service and that he had continued to experience symptoms since that time.  The examiner diagnosed left ankle degenerative changes.  The examiner opined that it was less likely as not that the Veteran's current left ankle disability was related to his active service.  In this regard, the examiner noted that there was no nexus of continued left ankle pain as the Veteran did not seek treatment for such until 2011, more than a decade after his separation from service.  

The Board finds the September 2014 medical opinion to be inadequate for VA adjudication purposes.  In this regard, the examiner relied on the absence of documented treatment for left ankle symptoms until 2011 as the basis for the negative opinion provided.  However, the examiner failed to consider the Veteran's statements in which he reported that even though he did not seek treatment since 2011, he had been experiencing left ankle pain since that time.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.  

The Board notes that for certain chronic diseases, set forth in 38 C.F.R. § 3.309 (a), such as arthritis, continuity of symptoms is required when the condition noted in service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303 (b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In this case, the Veteran is competent to identify left ankle pain and report that his symptoms began in service and have continued since that time. The Board finds that the Veteran's testimony with respect to his injuries and symptoms while in service to be credible. While he is not competent to establish a diagnosis of arthritis, as that requires medical imaging and a medical opinion, his statements of continuity of symptoms are sufficient to establish a link between his current diagnosis of left ankle arthritis and his in-service injury. Arthritis is a chronic disease, and the Veteran has provided competent and credible lay testimony of a continuity of symptomatology of left ankle pain, which was first noted in service and later diagnosed as arthritis.  

Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for a left ankle disability is warranted.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a left ankle disability is granted.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


